DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer et al. [US6238508, of record, previously ited, “Hauer”] in view of Braun [US2012/0090777 of record, previously cited].
Hauer discloses a method for adhesively bonding a first component (2) and a second component (1) arranged positionally accurately in relation to one another (column 1, lines 6-13, column 2, lines 5-28; Figure 1), the method comprising: producing a load-bearing adhesive bond by introducing a slowly curing adhesive (4) between the first and second components (column 2, lines 17-20); introducing a fixing adhesive (5) at fixing bonding points (column 2, lines 21-24); transmitting light from a light source to cure the fixing adhesive at the fixing bonding points (column 2, lines 25-26); and long-time curing of the slowly curing adhesive of the load-bearing adhesive bond (column 2, line 28). 

Braun discloses a method of bonding two components (12 and 10). Braun discloses arranging at least one light-transparent fixing element (16, 18) in physical contact with at least one of the components (Figures 1-8; paragraph 0043); adhesively bonding the fixing element to at least one of the components (paragraph 0051), and irradiating the UV light through the fixing element (paragraph 0051). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by including a transparent fixing element and bonding the fixing element the components and irradiating UV light though the fixing element as taught by Braun in order to ensure a consistent and uniform adhesive amount and spacing between the components. 
With respect to claim 2, Hauer discloses curing with UV light, and Braun discloses the fixing element is irradiated with UV light by the light source (paragraph 0051). 
With respect to claim 3, Hauer discloses the first component (1) has a plate-shaped structure, and wherein the load-bearing adhesive bond (4) is formed in an intermediate region between the components (Figure 1). 
With respect to claim 4, Braun discloses the fixing element is ring shaped which is considered to be cylindrical or a cylindrical segment (paragraph 0043). Hauer and 
With respect to claim 8, Braun discloses the light source is brought with an emission surface adjacent to the fixing element or placed on its surface (Figures 1-4). 
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hauer, Braun, and further in view of Franz [EP1690906, of record, previously cited]. 
Hauer as modified discloses a method for adhesively bonding two components. Applicant is referred to paragraph 3 for a detailed discussion of Hauer as modified. With respect to claim 4, the requirements of the claims are satisfied by Hauer and Braun. However a combination with Franz would result in  different optional elements of the claim being taught by the prior art, therefore combined teachings of the prior art which would also satisfy the requirements of the claim.  
With respect to claim 4, Hauer and Braun do not disclose the fixing element as a sphere.  Franz discloses bonding two components (1, 2) and suggest using fixing elements (connecting parts) that are in the form of balls, cylinders, cones, cuboids, or prisms in contact with the two components (paragraph 0006-7, 0021, 0030).   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by using fixing elements in the shape of a sphere as taught by Franz as the substation of known alternatives to achieve a predictable result is within the ability of one of ordinary skill. 
With respect to claim 5, Franz also discloses the components are arranged one above the other with reference to a direction of gravity so that the slowly curing 
With respect to claim 6, Franz discloses the surface of the lower component (2) is made inclined at least in the contour area of the upper component on which the fixing element (7) rolls until the contact of the fixing element with both components is made (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer to include an inclined surface in order to ensure the fixing elements are maintained in their correct positioning until the fixing adhesive is cured. 
With respect to claim 9, Braun discloses a fixing element (16) located on the upper surface of the lower component (10) and against a side surface of the upper component (12), but doesn’t disclose at least two elements in such a configuration.  Franz also discloses at least two fixing elements (7) are provided in contact with both components where the adhesive is located and the fixing elements (7) lie on the surface of the lower component (1) and lie against an edge of the upper component (2) (Figure 1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer to include at least two fixing elements arranged on the upper surface of the bottom component and the side surface of the upper component as .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer, Braun, and further in view of Simone et al. [US2018/0238509, newly cited, “Simone”]. 
Hauer as modified discloses a method for adhesively bonding two components. Applicant is referred to paragraph 3 for a detailed discussion of Hauer as modified. Hauer and Braun discloses the components are arranged one above the other with reference to a direction of gravity, but fails to disclose an adhesive receptacle recessed in the second component. 
Simone discloses a method of bonding a first component (11) with a second component (14) wherein the second component includes a recess (cavity 16) that holds an adhesive due to gravity (paragraph 0030, 0032; Figures 4 and 6). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by including a recess in the second lower component as taught by Simone in order to ensure the accurate placement of the adhesive.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hauer, Braun, Franz, and further in view of Kamakura et al. [US5578156, of record, previously cited,  “Kamakura”]. 
Hauer as modified discloses a method for adhesively bonding two components. Applicant is referred to paragraph 4 for a detailed discussion of Hauer as modified. 
Kamakura discloses a method of adhesively bonding. Kamakura discloses brining a transparent fixing element (10) into contact with the components to be bonded by using a vacuum collet (4), wherein the vacuum collet is a sliding element (column 11, lines 48-62; column 17, lines 20-30; column 18, lines 26-36). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Hauer by bringing the fixing element into contact with the components using a sliding element as taught by Kamakura in order to ensure accurate placement of the fixing element. 
Response to Arguments
Applicant’s arguments, filed 2/3/2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
Applicant asserts the combination of Braun and Hauer would not result in the claimed configuration where there is both a slowly curing adhesive and a fixing element bonded to at least one of the components with an adhesive that is cured by a light source.  Applicant relies on the assertion that fixing elements (16 and 18) are between the components where the slow cure resin of Hauer is located. 
Braun discloses an embodiment in Figure 6 where fixing element (16) is not located between the components as element (16) is located above component (10) and 
With respect to claim 5, Hauer and Braun do not disclose a recessed adhesive receptacle. Previously cited Franz, and newly cited Simone discloses components that include an adhesive receptacle that is a recess in the lower component to hold the adhesive. 
With respect to claim 9, applicant asserts Braun does not include a fixing element against a side edge of upper component (12).  Figure 5 of Braun shows an element (16) in contact with a side edge of component (12).  Franz discloses a plurality of distinct transparent fixing elements can be used around the side edges of an upper component.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 17, 2022